Mr. C. H. Cavness                    Opinion No. C-737
State Auditor
Sam Houston State Office Bldg.       Re:   Construction of Article
Austin, Texas                              2654C,  Section l(h), Ver,-
                                           non's Civil Statutes:
                                           1. Whether or not the
                                           benefits extend to an
                                           alien who is an employee
                                           of a Texas State in-
                                           stitution of higher learn-
                                           ing ‘but who is neither in
                                           this country under a visa
                                           permitting permanent resi-
                                           dence nor has he filed a
                                           Declaration of Intention
                                           to become a citizen of the
                                           United States; 2. Whether
                                           or not the benefits may
                                           be exercised in institutions
                                           other than the employing
Dear Mr. Cavness:                          institution.
          In a recent letter to this office you requested an
opinion in regard to the above referenced matters. We quote
from your letter as follows:
          II
           . . .
          "1. Does House Bill No. 675 of the 59th
     Legislature, which extends resident tuition rates
     to resident teachers or professors or other em-
     ployees of Texas State institutions of higher
     learning and their spouses and children, with-
     out regard to the length of time they may have
     resided in Texas, also extend resident tuition
     rates to an alien who is a resident institu-
     tional employee but who is not In this country
     under a visa permitting permanent residence or
     who has not filed a Declaration of Intention
     to become a citizen with the proper Federal
     immigration authorities (as set forth in Sub-
                            -3561-
Mr..C. H. Cavness, Page 2, (C-737)


     paragraph (f), Section I, Article 265&c, Ver-
     non's Revised Civil Statutes)?
          "2. Do the provisions of House Bill No.
     675 of the 59th Legislature relating to resi-
     dent teachers or professors or other employees
     of Texas State institutions of higher learning
     extend to enrollments in institutions other
     than the one employing them?"
          Section l(f) of Article 2654~      of Vernon's Civil Statutes
provides as follows:
          "(f) All aliens shall be classified as
     'nonresident students'; provided, however, that
     an alien who is living in this country under
     a visa permitting permanent residence or who
     has filed a Declaration of Intention to become
     a citizen with the proper federal immigration
     authorities shall have the same privilege of
     qualifying for resident status for fee purposes
     under this Act as has a citizen of the United
     States. Provided, however, that a resident
     alien residing in a junior college district
     located immediately adjacent to state boundary
     lines shall be charged the resident tuition
     by such junior college."
            Section l(h) of Article 2654c,   Vernon's Civil Statutes,
provides:
             "(h) Officers, enlisted men and women,
     selectees or draftees of the Army, Army Re-
     serve, National Guard, Air Force, Air Force
     Reserve, Navy, Navy Reserve, or Marine Corps
     of the United States, who are stationed in
     Texas by assignment to duty within the bor-
     ders of this State, or teachers, professors,
     or other employees of Texas State institutions
     of higher learning, shall be permitted to
     register themselves, their husband or wife as
     the case may be, and their children, in State
     institutions of higher learning by paying the
     regular    tuition fees and other fees or charges
     provided for regular residents of the State of
     Texas, without regard to the length of time
     such officers, enlisted men or women, selectees
     or draftees, or teachers, professors, or other
     employees of Texas State institutions of higher
                             -3562-
Mr. C. H. Cavness, page 3,   (c-737)



     learning have been stationed on active duty
     or resided within the State. As amended Acts
     1965, 59th Leg., p. 1003, ch. 490, T:1.
          The former paragraph (6) of Section 1, Article 2654c,
Vernon's Civil Statutes, now Paragraph (h), was added in 1941
as an exception to the general requirements for establishing
"resident status” for fee purposes. Prior to this amendment
military personnel were subject to the same requirements for
establishing domicile in Texas for fee purposes as other persons.
In 1965 the benefits of Paragraph (h) of Section 1 were extended
to teachers, professors, and other employees of Texas State in-
stitutions of higher learning and their families.
          The effect of Section l(f) of Article 2654c, Vernon’s
Civil Statutes, is that all aliens shall be classified as "non-
resident students" and therefore must pay non-resident tuition
fees at State institutions of higher learning unless they quali-
fy for classification as "resident students" by conforming to
certain criteria. Did the Legislature intend that an alien pro-
fessor or institutional employee of a State institution of higher
learning in Texas, should first either be living in this country
under a visa permitting permanent residence or have filed with
the proper immigration authorities a Declaration of Intention to
become a citizen before he could take advantage of the provisions
of Section l(h) of Article 2654c?  We think not. Had such been
the intent of the Legislature it could have added a provision
to Section l(h) making alien teachers, professors, and other em-
ployees of State institutions of higher learning specifically
subject to the provisions of Section l(f) of Article 2654~.
          Paragraphs (f) and (h) of Article 2654c, Vernon's Civil
Statutes, must Abeconstrued in pari materia. As to alien teach-
ers, professors, or other alien employees of State institutions
of higher learning, Section l(h) is an exception to the general
provisions regarding aliens in Section l(f). Our answer to your
first question is in the affirmative.
          Your second question is whether the benefits extended
to teachers, professors, and other employees of Texas State in-
stitutions of higher learning, and their families, by Article
265&c, Section l(h), Vernon's Civil Statutes, may be exercised
in institutions other than the employing institution. The word-
ing of Section l(h) in no way limits its application to the
employing institution alone; rather it clearly extends benefits
which may 'be exercised in all State institutions of higher learn-
ing . The phrase "State institutions of higher learning" is
plural and non-specific, and it is clear that the benefits which
the statute confers may be exercised in institutions other than
the employing institution.
                             -3563-
Mr. C. H. Cavness, Page 4, (C-737)


                          SUMMARY
          Alien employees of Texas State institutions
     of higher learning, their husband or wife as the
     case may be, and their children are entitled to
     "resident student" status for fee purposes in
     State institutions of higher learning as author-
     ized by Article 2654c, Section l(h), Vernon's
     Civil Statutes, notwithstandin the provisions
     of Section l(f) of Article 265 fi
                                     c.
         The benefits extended to teachers, professors,
    and other employees of Texas State institutions of
    higher learning and their families by Article 2654c,
    Section l(h), Vernon's Civil Statutes, are not
    limited to the employing institution but may 'be
    exercised in all State institutions of higher learn-
    ing.
                                   Yours very truly,
                                   WAGGONER CARR




RLT:dh:mh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Malcolm Quick
W. 0. Shultz
4r,+.blX
       SsndLti.
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                          -3564-